Published Order
By order dated October 30, 2014, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including considering the points presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal.
Accordingly, the order granting transfer is VACATED, and transfer is hereby DENIED. The decision of the Court of Appeals, published as Dixon v. State, 14 N.E.3d 59 (Ind.Ct.App.2014), is hereby REINSTATED as Court of Appeals authority. See Ind. Appellate Rule 65(D). This appeal is at an end. See App. R. 58(B).
RUSH, C.J., and DICKSON and RUCKER JJ., concur.
DAVID and MASSA, JJ., dissent from the denial of transfer and would adopt the Court of Appeals’ dissenting opinion.